By the Court.—Neilson, Ch. J.
On the trial, the plaintiff’s title to the premises sufficiently appeared to cast upon the defendants the burden of showing that they held under a better or sufficient title. They held possession as tenants under one E. Yogeler, and his rights depended upon the validity of a lease, given on a sale for non-payment of water rates and taxes.
We are of opinion that such ruling was correct.
It is claimed on behalf of the defendant that the sale, under the judgment of foreclosure, was made subject to the taxes and water rates, as the purchaser did not avail himself of the right, according to the terms of the judgment, to have such liens satisfied out of the purchase money. The terms of the judgment giving the right to the purchaser to have a part of the price he pays thus applied, must be taken to relate to valid liens, not to taxes and assessments illegally laid.
On the whole, we think that no such objections can prevail against the title acquired by this plaintiff. He is at liberty to contest those claims.
The judgment should be affirmed, with costs.
MoCve, J., concurred.